Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission dated 02/24/2020 is duly acknowledged.
Claims 1-10 as presented are pending in this application, and have been examined on their merits in this action.
Priority
	This application has been filed as a 371 of PCT/US2018/048122 filed on 08/27/2018, which claims priority from a US provisional application 62/550,649 filed on 08/27/2017.
Claim Objections
1.	Claim 2 is objected to because of the following informalities:  Claim 2 recites “The method of claim 1, wherein the carbon source is selected from glucose, glycerol, isopropyl alcohol and ethanol”, which should be amended to recite, for example, “The method of claim 1, wherein the carbon source is selected from the group consisting of glucose, glycerol, isopropyl alcohol and ethanol” in order to clarify the carbon source used in the process.  Appropriate correction is suggested.
2.	Claim 7 (as presented) is objected to because of the following informalities:  claim 7 recites the limitations “wherein the strain of Acinetobacter is A. venetianus "RAG1" and the strain of Bacillus is B. subtilis "B1.".  Applicants are advised to amend the claim in order to recite “wherein the strain of Acinetobacter is A. venetianus RAG1 and the strain of Bacillus is B. subtilis B1.” (by deleting the quotation marks for RAG and B1) as per specification of record (see page 4, last paragraph, for instance).  Appropriate correction is required.
Claim Terms
	Applicants have broadly defined the terms used in the instant claims as follows:
The term “biopolymer” has been defined as (see specification, page 7, 3rd paragraph) reproduced below:
“Further included in the term polymer is the term "biopolymer," "biological polymer" or "renewable polymer," which as used herein, means a natural polymeric substance, or a polymeric substance occurring in a living organism. One characteristic of biopolymers is their ability to biodegrade. Biopolymers can include polynucleotides (e.g., RNA and DNA), polysaccharides (e.g., linearly bonded polymeric carbohydrates), and polypeptides (i.e., short polymers of amino acids). Specific examples of biopolymers include, but are not limited to, rubbers, emulsan, suberin, melanin, lignin, cellulose, xanthan gum, guar gum, welan gum, levan, alginate, and many others.”

	The term “biosurfactant” has been defined broadly (see specification, page 7, last paragraph) reproduced below:
“As used herein, "surfactant" means a compound that lowers the surface tension ( or
interfacial tension) between two liquids or between a liquid and a solid. Surfactants act as, e.g., detergents, wetting agents, emulsifiers, foaming agents, and/or dispersants. A "biosurfactant" is a surface-active substance produced by a living cell.”

	The term “growth by-products” has been used in the disclosure (page 4, 3rd paragraph) as reproduced below:
“In one embodiment, the subject invention provides methods of producing one or more
desirable growth by-products of a microorganism by cultivating a microbe strain of the subject invention under conditions appropriate for growth and production of the desired one or more growth by-products; and optionally, purifying the by-products. In certain embodiments, cultivation of the microbe strain is performed according to the symbiotic cultivation methods of the subject invention. Examples of growth by-products according to the subject invention include biosurfactants, biopolymers, enzymes, acids, proteins, amino acids, and others.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

claims 8-10 (the product composition as presented) do not fall within at least one of the four categories of patent eligible subject matter because instant claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 8-10, as generically presented are directed to a nature-based product in the form of a microbial composition with two different bacterial strains, and/or “growth by-products thereof” (see independent claim 8), taken as a composition comprising two different bacterial strains, and/or any extracellular or intracellular by-products thereof, intended for oil recovery purposes) without reciting markedly different elements and/or distinguishing structural features.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as nature-based products. The rationale for this determination is explained below (see also MPEP 2106 for guidance, specifically for nature-based products):
Essential inquiries for subject matter eligibility under 35 U.S.C. 101 of product or process claims reciting and/or involving laws of nature, natural phenomena, and natural products (collectively referred to as a judicial exception herein) are as follows:
Step 1) Is the claimed invention directed to a statutory category- in this case a product composition defined by components, elements and/or combination thereof?
Claim 8 is directed to “A composition for enhancing oil recovery comprising a strain of Acinetobacter and a strain of Bacillus, and/or growth by-products thereof.” 
Claim 9 is directed to “The composition of claim 8, wherein the growth by-products comprise surfactin and emulsan.”  
Claim 10 is directed to “The composition, according to claim 8, wherein the strain of Acinetobacter is RAG1 and the strain of Bacillus is B1.”

The claimed subject matter is directed to a product composition defined by 1) an intended use of enhanced “oil recovery”, and 2) by two bacterial strains, and/or growth by- Acinetobacter is RAG1 and the strain of Bacillus is B1, are naturally occurring bacteria that are known to help degrade oil and other hydrocarbons (see applicant’s disclosure, specification, entire page 13, for instance) by producing biosurfactants and/or biopolymers that act as emulsifiers. Also, it is noted that the recited limitation of “and/or growth by-products” represents virtually any component of the bacterial cells that may include “biosurfactants, biopolymers, enzymes, acids, proteins, amino acids, and others” (see applicant’s specification, page 4, 3rd paragraph). 
Step 2A- (two prong analysis, PTO Revised 2019) Does the claim recite a judicial exception (prong one); and does the claim recite “additional elements” that integrate the judicial exception in to a practical application (prong two) ? 
Prong one:  As noted above, the broadest reasonable interpretation of the claimed product encompasses two naturally occurring bacterial strains (no evidence and/or data has been provided on record by applicants that the bacterial strains recited in the claims 8-10 are altered in any way, shape or form, such as by genetic manipulation, biochemical and/or physiological improvements, etc.), without reciting any particular relationship and/or structural features between the two bacterial strains (akin to a kit comprising two components without any interaction, mixing, etc., for instance; and without any special form, structure, etc.).  In addition, the natural bacterial strains recited in claims 8-10 and the growth by-products (such as surfactin and emulsan) are known to be cellular products (i.e. naturally occurring cellular components, without any chemical, genetic, or any other modifications per se; see applicant’s disclosure, page 13, 3rd paragraph for the sources of the bacterial strains and production of by-products recited in claim 9) as evidenced by applicant’s own disclosure (see Examples 1-3, for instance).  Thus, the product as claimed is directed broadly to a nature-based judicial exception. 
for enhanced oil recovery” in instant claim 8 does not in itself integrate the recited judicial exception into a meaningful and/or novel practical application. It is noted that both bacterial strains individually have been known in the prior art to produce biosurfactants and polymers that act as bioemulsifiers (including “surfactin” by Bacillus subtilis B1 strain, and “emulsan” by Acinetobacter venetianus strain; see disclosure by Farmer et al, WO 2017/0044953 A1, and Bach et al, 2003, respectively; both references have been cited by applicant’s IDS dated 03/18/2020; see detailed teachings and/or discussions below).  Moreover, instant claim 8, in particular is not limited to any particular growth by-product per se. Thus, considering as a whole, the instant claims as currently recited, do not integrate the potential judicial exception of nature-based products into a meaningful practical application, other than reciting components and intended use limitations.  It is noted to applicants that the markedly different characteristics (if any, based on resulting structure-function properties and/or use, of a particular combination of microbes for example) must be consonant with what is being claimed.  The listing of components contained in the “composition” does not markedly affect the nature-based products with no interaction between the components, i.e. wherein the combination of the products does not appear to have any distinct features and/or additional properties beyond what the individual components would ordinarily possess. Thus, the products as currently claimed do not appear to include element(s) that render the claimed product markedly different than the nature-based judicial exception itself.
Step 2B) Does the claim include additional elements or steps, or a combination of elements or steps that integrate the judicial exception into the claimed invention such that the natural product is practically applied, and are sufficient to ensure that the claim as a whole significantly more (in structure, functional and/or behavior) than the judicial exception itself?
As noted above, dependent claims 9 and 10 recite inherent cellular components of the two bacterial strains, without reciting any distinguishing structural features and/or integration into specific practical applications in order to provide meaningful limit, and elements and/or components that recite novel and/or inventive combinations that take the invention (as a whole) beyond conventional use of the microbial composition, as currently claimed.  No modification of naturally occurring bacterial strains (such as genetic alterations, etc.), have been disclosed in order to provide meaningful improvement over the convention functional properties already known in the prior art.  
Thus, based upon the analysis of relevant issues as discussed above with respect to the claim as a whole, claims 8-10 do not recite something that is markedly different in structure/function than the nature-based judicial exception itself, and therefore, are NOT deemed to be directed to a patent eligible subject matter.
Appropriate correction/amendment is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 (as presented) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botto et al (US 5,821,112; cited as ref. [A] on PTO 892 form).
Claim 8 is directed to “A composition for enhancing oil recovery comprising a strain of Acinetobacter and a strain of Bacillus, and/or growth by-products thereof.”  

	Botto et al (1998) disclose a composition comprising a strain of Acinetobacter and a strain of Bacillus, and/or growth by-products thereof, in the form of a mixed bacterial composition (see abstract, claims 1, 11 and 17, in particular). Although, they do not disclose the intended use limitations of “for enhanced oil recovery”, they do disclose the fact that “these bacteria are capable of metabolizing butyric acid which also gives rise to the foul odor particularly associated with human or animal organic waste, and are also capable of enzymatically metabolizing fats, oils, and greases” (see column 4, lines 57-61, for instance); and in fact the species of Acinetobacter used was isolated from oil-water waste of a working oil-well in East Texas (see column 8, lines 41-43).
2.	Claim 8 (as presented) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2003/0008377 A1; cited as ref. [B] on PTO 892 form).
Lee et al (2003) disclose a composition comprising a strain of Acinetobacter and a strain of Bacillus, and/or growth by-products thereof, in the form of preferably a mixed bacterial culture state (see abstract, and [0015], for instance), albeit for degradation of tetramethyl ammonium hydroxide (TMAH), a waste of semiconductor industry. Nevertheless, they do disclose the same bacterial composition as a mixed culture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-10 (as currently presented) are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (WO 2017/044953 A1; cited FOR in applicant’s IDS dated 03/18/2020) taken with Bach et al (2003; cited NPL in applicant’s IDS dated 03/18/2020).
Claim 1 is directed to “A method of co-cultivating a first microorganism and a second microorganism to produce cellular biomass and/or one or more growth by-products, the method comprising: 
inoculating a fermentation system with the first and second microorganisms; 
providing the fermentation system with a carbon source; and 
incubating the first and second microorganisms using the fermentation system until a desired amount of cellular biomass and/or a desired amount of the one or more growth by- products has been produced, 
wherein the first microorganism is a strain of Acinetobacter and the second microorganism is a strain of Bacillus.”

claims 2-7, as currently presented by applicants.

Claim 8 is directed to “A composition for enhancing oil recovery comprising a strain of Acinetobacter and a strain of Bacillus, and/or growth by-products thereof.”

See also limitations of dependent claims 9 and 10, as currently presented.

Farmer et al (2017), while teaching enhanced microbial production of biosurfactants and other microbial by-products and their applications in agriculture, oil recovery, bioremediation of hydrocarbon-contaminated sites, etc. (see abstract, section “Brief summary of the invention” on pages 4-5, and claims), disclose a method of culturing biosurfactant-producing microorganism comprising inoculating Bacillus subtilis Bl strain in a culture medium with carbon sources (such as glucose, crude oil, etc.; see page 32, lines 23-34; Table 4 on page 42; Examples 1 and 3, for instance), and allowing time for the culture to acclimate and grow, wherein the culture produces a biosurfactant (such as “surfactin” produced from Bacillus strains; see disclosure on page 6, Figures 10B and 11B,  and page 30, line 5, for instances) and biopolymer as growth by-product (see also disclosure on page 42, lines 5-16; claims 1, 13, 15; and Figures 4-7, for instance). Thus, Farmer et al disclose the composition comprising Bacillus strain B1 (along with a carrier) for use in oil recovery applications owing to its over-production of biosurfactant (such as surfactin) and other by-products (see claims 10, 11 and 15, in particular), wherein the composition further comprises one or more other microorganisms which are biosurfactant producers and/or hydrocarbon degraders (see claims 23, 24 and 34, for instance), and that may include other Bacillus sp., Pseudomonas sp., Rhodococcus sp., Yarrowia sp., Acinetobacter sp., etc. (see claim 25 on page 59). 
However, a method of co-cultivating a first microorganism and a second microorganism, and a composition thereof, wherein the first microorganism is a strain of Acinetobacter (such as Acinetobacter venetianus RAG1) and the second microorganism is a strain of Bacillus subtilis B1 (see instant claims 1, 7 and 10); and 2) wherein the growth by-products comprise a biosurfactant and a biopolymer such as surfactin and emulsan (see instant claims 4-6 and 9), has not been explicitly disclosed by the process of culturing and the product composition (for oil recovery applications) taught by Farmer et al, as discussed above.
Bach et al (2003), while studying the role of an exocellular protein from the oil-degrading microbe Acinetobacter venetianus RAG-1 that enhances the emulsifying activity of the polymeric bioemulsifier emulsan (see title, abstract on page 2608, including right column 2nd paragraph), disclose the fact that RAG-1 strain produces an extracellular, polyanionic heteropolysaccharide that acts as a bioemulsifier termed as emulsan, which is known to stabilize oil-water emulsions with a variety of hydrophobic substrates, and when recovered from the growth medium (see page 2608, left column, entire 2nd paragraph), crude emulsan comprises a complex that consists of about 10-20% protein, which also contributes to its amphipathicity and hydrocarbon substrate specificity; wherein they disclose its original isolation characterization and classification (see page 2609, section “Materials and Methods” under “Bacterial strains, plasmids, and growth conditions”; and cited references therein), and provide method to culture RAG-1 in a growth medium at 30 degree C with 250 rpm shaking, as well as purification of crude emulsan from the cell-free supernatant of RAG-1 stationary cultures (see page 2609, section “Emulsan preparation”). Bach et al also disclose the art known fact that “Biosurfactants have been used in a variety of industrial and environmental applications…Low-molecular-mass biosurfactants such as glycolipids… and lipopeptides… generally act as detergents, lowering interfacial tension at liquid-liquid or liquid-solid interfaces” (see page 2608, left column, 1st full paragraph and cited references therein), which includes surfactin produced by Bacillus subtilis microbes have been shown to produce higher-molecular mass bioemulsifiers, which also stabilize oil-water and water-oil emulsions”, which include emulsan produced by RAG-1 (see cited ref. no. 47 therein). 
Thus, given the disclosure provided by Bach et al for the biopolymeric emulsifier emulsan produced by Acinetobacter RAG-1 strain and its method of culture for producing said biopolymer, and the disclosure for the industrial and environmental applications of biosurfactants such as surfactin and bioemulsifiers such as emulsan, it would have been obvious to an artisan of ordinary skill in the art and would have fully contemplated modification in the method and composition disclosed by Farmer et al such that emulsan producing strain of bacteria Acinetobacter RAG-1 is co-cultured (as already suggested by Farmer et al to include other microorganisms in the composition of use; see teachings of Farmer et al, above in claims 23-24, for instance) with Bacillus subtilis B1 strain in order to efficiently produce mixed cultured bacterial biomass comprising a biosurfactant (such as surfactin) as well as a bioemulsifier (such as emulsan) that can be used for a variety of downstream industrial as well as environmental purposes, including oil recovery as already eluded by Farmer et al. Since, both cited references disclose suitable culture conditions for the bacteria producing the biosurfanctant, biopolymeric emulsifiers and/or other by-products  and their applications in oil and bioremediation industries and agricultural environments (see Farmer et al, page 2, 2nd paragraph; page 3, 3rd paragraph, and claim 10), an artisan of ordinary skill in the art would have successfully modified the process and composition disclosed by Farmer et al that combines the Acinetobacter RAG-1 in the culture for added benefit of an additional bacteria that can provide an efficient production of a distinct bioemulsifier that can help in a variety of oil and agriculture related applications, depending on 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 8-10 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 4 of U.S. Patent No. 10,576,519 B2 (issued to common inventor and assignee on 03/03/2020) in view of Bach et al, 2003 (see also 103a prior art rejection above). Although, issued claim 4 in the US patent ‘519 is  directed to “A method for enhancing the amount of oil recoverable from an oil-containing formation, wherein said method comprises applying a composition comprising Bacillus subtilis strain Bl having accession number PTA-123459 to the oil-containing formation; wherein the one or more other microorganisms (administered) are selected from Bacillus, Geobacillus, Candida, Starmerella, Yarrowia, Pseudomonas, Nocardioides, Rhodococcus, Arthrobacter and Acinetobacter”, which essentially employs the same composition as claimed in instant claim 10, wherein the compositions are known to produce biosurfactant surfactin (by Bacillus B1 strain) and Acinetobacter strain; see disclosure by Bach et al, abstract, in particular), and the fact that issued claim 4 employs the combination of the same two bacterial for the same purposes of oil recovery.  The ODP rejection is therefore deemed proper. 
2.	Claims 8-10 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 9 and 10 of co-pending Application No. 16/634,318 (filed on 01/27/2020 by common inventor and assignee) in view of Farmer et al (WO 2017/044,953 A1; see also teachings in the 103a rejection discussed above). Although the conflicting claims 9-10 in the co-pending application ‘318 are directed to a method for enhancing oil recovery using a microbe-based product that comprises three different “microbe-based products and/or growth by-products thereof”, which include Bacillus subtilis that produces biosurfactant “surfactin”, such would have been obvious to an artisan of ordinary skill in the art, as Farmer et al, WO 2017/044,953 already disclose the use of microbial composition and/or growth by-products thereof (for the same purposes of enhanced oil recovery) that comprise biosurfactant “Surfactin” that is known to be produced by the same Bacillus strain, and discloses the combination of other biopolymer/biosurfactant producing microorganisms, and/or their by-products, including other Bacillus sp., Candida sp., Acinetobacter sp., etc. (see Farmer et al, abstract, claim 25, and entire pages 28-30, for instance). Therefore, an ODP rejection over conflicting product claims in this application is deemed proper.    
This is a provisional nonstatutory double patenting rejection.
3.	Claims 8-10 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of co-pending Application No. 16/792,469 (filed on 02/17/2020 by common inventor and assignee) in view of Farmer et al (WO 2017/044,953 A1; see also teachings in the 103a rejection discussed above). Bacillus subtilis B1 (or a mutant thereof), and/or growth by-products thereof and optionally a carrier, which is being used in the dependent method claims as bio-pesticide or for oil recovery applications (see dependent claims 5-6, 9-10 in co-pending ‘469), which would have been obvious in view of disclosure provided by Farmer et al (WO 2017/044,953 A1; see entire disclosure on pages 2-3, page 5 3rd paragraph, section “Use of B series microbes and their growth by-products in oil recovery” starting on page 23, and claim 10, 11, 23-25, and 34, for instances).  Therefore, an ODP rejection over conflicting claims in instant application is deemed proper.
This is a provisional nonstatutory double patenting rejection.
4.	Claims 8-10 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of co-pending Application No. 16/762,800 (filed on 05/08/2020 by common inventor and assignee) in view of Farmer et al (WO 2017/044,953 A1; see also teachings in the 103a rejection discussed above). Claim 1 in the co-pending application is directed to a product composition for the same purposes of “enhanced oil recovery” that comprises: an antimicrobial biosurfactant component, a solvent, a first ammonium salt and ammonium hydroxide, which would have been obvious in view of the disclosure provided for the compositions comprising growth by-products (see instant claim 9, for instant) such as biosurfactants that can act as bio-pesticides in agriculture and oil industry (as already disclosed by Farmer et al; see pages 2-3, page 5 3rd paragraph, section “Use of B series microbes and their growth by-products in oil recovery” starting on page 23, and claim 10, 11, 23-25, and 34, for instances), wherein the additions of a solvent (see Farmer et al, page 8, 5th paragraph, and claim 15), ammonium salts and/or ammonium hydroxide (see Farmer et al, page th paragraph, claim 31, for instance) in the composition would have been obvious to an artisan of ordinary skill in the art given that amphipathic surfactant and growth by-products are the main focus for the characteristics required by oil recovery composition used in the art, as already suggested by Farmer et al (see page 24, lines 26-32, in particular).  Therefore, an ODP rejection is deemed proper.
This is a provisional nonstatutory double patenting rejection.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657